Exhibit 10(c)

AMENDMENT TO THE ENERGY FUTURE HOLDINGS CORP.

EXECUTIVE CHANGE IN CONTROL POLICY

THIS AMENDMENT to the Energy Future Holdings Corp. Executive Change in Control
Policy (the “Policy”), originally effective as of May 20, 2005, is made by
Energy Future Holdings Corp. (the “Company”) this 20th day of December 2010, to
be effective as of January 1, 2009.

WITNESSETH:

WHEREAS, the Company desires to amend the Policy to clarify the applicability of
the exemption from Section 409A of the Internal Revenue Code of 1986, as amended
for certain separation pay plans and, where necessary, to comply with Code
Section 409A and the regulations and other guidance promulgated thereunder; and

WHEREAS, the Company has the sole discretion to change, modify, alter or amend
the Policy at any time;

NOW, THEREFORE, in consideration of the premises contained herein, the Company
shall amend the Policy as follows, effective as of January 1, 2009.

1. Subsection a, of Section 3, entitled “Available Benefits”, is hereby amended
in its entirety to read as follows:

“a. Cash Severance Payment. Eligible Executives will receive a one-time lump sum
cash severance payment in an amount equal to a multiple of the aggregate of:
(i) the Eligible Executive’s annualized base salary in effect immediately before
the termination or resignation, or the Executive’s annualized base salary in
effect as of the effective date of the Change in Control, whichever is greater;
plus (ii) the Eligible Executive’s target annual incentive award for the year of
the termination or resignation. The multiple will be determined as set forth in
the following chart, and will be based on the Eligible Executive’s position with
the Company immediately prior to the termination or resignation, or the Eligible
Executive’s position as of the effective date of the Change in Control,
whichever position is more senior:

 

Position

  

Multiple of Base Salary + Target

Annual Incentive

Chief Executive Officer    3x Member of Senior Leadership Team    2x Member of
Leadership Team    1x

 

1



--------------------------------------------------------------------------------

The severance payment will be made within the 90-day period following the
Eligible Executive’s termination of employment; provided that if the 90-day
period begins in one taxable year of the Eligible Executive and ends in a
subsequent taxable year of the Eligible Executive, such payment shall be made in
the subsequent taxable year. Notwithstanding the foregoing, if the Eligible
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, the severance payment will, to the
extent required under Code Section 409A, be made on the first business day
following the expiration of six (6) months following the date of the Eligible
Executive’s termination of employment.

The severance payment will be subject to all applicable tax withholdings and
will also be reduced by the amount of any obligations which the Eligible
Executive owes to the Company. Such obligations may include, but are not limited
to, some or all of the following:

(1) The entire balance, if any, that the Eligible Executive owes under the
Company’s appliance purchase plan, energy conservation program or employee
relocation plan; and

(2) Any balance on Company-issued or sponsored travel or credit cards or any
other expenses or payments for which the Company should be reimbursed.”

2. Subsection c, of Section 3, entitled “Available Benefits”, is hereby amended
in its entirety to read as follows:

“c. Health Care Benefits. Eligible Executives will be eligible for continued
health care coverage under the Company’s health care plans for the applicable
COBRA period. The required contribution by the Eligible Executive for such
continued coverage will be the applicable employee rate, for the period

 

2



--------------------------------------------------------------------------------

shown in the following table, unless and until the end of such period, or until
the Eligible Executive becomes eligible for coverage for a particular type of
benefit through employment with another employer, at which time the required
contribution for continuing such benefit coverage hereunder shall be the
applicable COBRA rate for such benefit. The period of continued health care
coverage provided for herein shall run concurrently with the Eligible
Executive’s available COBRA coverage period.

 

Position

  

Period of Subsidized Premium for

Health Care Coverage

Chief Executive Officer of EFH    18 months Member of Senior Leadership Team   
18 months Member of Leadership Team    1 year

If an Eligible Executive who is the Chief Executive Officer of EFH or a member
of the Senior Leadership Team is covered under the Company’s health care plans
through the end of such eighteen (18) month period, then such Eligible Executive
shall receive an additional payment on the last day of such eighteen (18) month
period, in an amount equal to the monthly cost of such coverage (determined as
of such date) for the period provided in the following table:

 

Position

  

Period of Subsidized Premium for

Health Care Coverage

Chief Executive Officer of EFH    18 months Member of Senior Leadership Team   
6 months

Such payment shall be made in a lump sum.”

3. Subsection g, of Section 3, entitled “Available Benefits”, is hereby amended
in its entirety to read as follows:

“g. Tax Gross-up. If any payment, distribution or provision of a benefit
hereunder (a “Payment”) would be subject to an excise tax pursuant to Sections
280G and 4999 of the Internal Revenue Code of 1986, as amended (“Code”), or any
interest or penalties with respect to such excise or other additional tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Company, Parent Corporation,
Surviving Corporation or any subsidiary thereof, as applicable (for purposes of
this Section, all such entities are referred to as the “Surviving

 

3



--------------------------------------------------------------------------------

Company”) shall pay to the Eligible Executive an additional payment (“Gross-up
Payment”) in an amount such that, after payment by the Eligible Executive of all
taxes, including any income taxes and Excise Taxes imposed on any Gross-up
Payment (including any interest or penalties imposed with respect to such
taxes), the Eligible Executive retains an amount of the Gross-up Payment equal
to the Excise Tax imposed upon the Payments. Notwithstanding the foregoing,
however, if the aggregate value of the Payments (as determined in accordance
with Code Section 28OG) is less than 110% of the product (such product to be
referred to herein as the “Excise Tax Threshold”) of three times the Eligible
Executive’s “base amount” (as such term is defined in Code Section 280G), then
the Eligible Executive shall not be entitled to a Gross-up Payment, and the
Payments shall be reduced so that their aggregate value is equal to $1.00 less
than the Excise Tax Threshold, first, by reducing the Health Care Benefits
provided following the expiration of the 18-month COBRA coverage period, if
applicable and, second, by reducing the Cash Severance Payment. The Surviving
Company will coordinate with the Eligible Executive to make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. The Eligible Executive shall notify the Surviving Company
in writing of any claim by the Internal Revenue Service which, if successful,
would require a Gross-up Payment (or a Gross-up Payment in excess of that
initially determined). The Surviving Company shall notify the Eligible Executive
in writing at least ten (10) business days prior to the due date of any response
required with respect to such claim if it plans to contest the claim. If the
Surviving Company decides to contest such claim, the Eligible Executive shall
cooperate with the Surviving Company in such action; provided, however, the
Surviving Company shall bear and pay all costs and expenses (including
additional interest and penalties) incurred in connection with such action and
shall indemnify and hold the Eligible Executive harmless, on an after-tax basis,
for any Excise Tax or income lax, including interest and penalties with respect
thereto, imposed as a result of the Surviving Company’s action. If, as a result
of the Surviving Company’s action with respect to any such claim, the Eligible
Executive receives a refund of any amount paid by the Surviving Company with
respect to such claim, the Eligible Executive shall promptly pay such refund to
the Surviving Company. If the Surviving Company fails to timely notify the
Eligible Executive whether it will contest such claim or the Surviving Company
determines not to contest such claim, then the Surviving Company shall
immediately pay to the Eligible Executive the portion of such claim, if any,
which it has not previously paid to the Eligible Executive.

Any Gross-Up Payment, as determined pursuant to this Section, shall be paid by
the Surviving Company to the Executive within five days of the determination of
the amount of the Gross-Up Payment; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable

 

4



--------------------------------------------------------------------------------

taxing authority or, in the case of amounts relating to a claim that does not
result in the remittance of any federal, state, local and foreign income,
excise, social security and other taxes, the calendar year in which the claim is
finally settled or otherwise resolved. Notwithstanding any other provision of
this Section, the Surviving Company may, in its sole discretion, withhold and
pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of the Executive, all or any portion of any Gross-Up
Payment, and the Executive hereby consents to such withholding.”

4. Subsection h, of Section 3, entitled “Available Benefits”, is hereby added to
read as follows:

“h. Administrative Delay in Payment. Benefits hereunder shall be paid on the
date specified in accordance with the foregoing provisions of this Section 3;
provided that, in the case of administrative necessity, the payment of such
benefits may be delayed up to the last day of the calendar year in which payment
would otherwise be made or, if later, the 15th day of the third calendar month
following the date on which payment would otherwise be made.”

5. Section 4, entitled “Agreement and Release”, is hereby amended in its
entirety to read as follows:

“4. Agreement and Release. Except as otherwise provided under Section 9, each
Eligible Executive’s eligibility for any of the benefits described herein will
be subject to, and conditioned upon, the Surviving Company’s receipt of an
executed Agreement and Release, in the form provided by the Surviving Company,
on or prior to the ninetieth (90th) day following the Eligible Executive’s
termination of employment.”

6. Section 7, entitled “Change in Control”, is hereby amended in its entirety to
read as follows:

“7. Change in Control. For purposes of this Policy, the term “Change in Control”
shall mean the occurrence of any one or more of the following events: (i) the
sale (or combined sales within the 12-month period ending on the date of the
most recent sale) of all or substantially all of the consolidated assets or
capital stock of the Company, or an Affiliate, to a person (or group of persons
acting in concert) who is not an Affiliate of the Company or any member of the
Sponsor Group; (ii) a merger, recapitalization or other sale by the Company, any
member of the Sponsor Group or its Affiliates to a person (or group of persons
acting in concert) of the common stock of the Company that results in more than
50% of the common stock of the Company (or any resulting company after a merger
(the “Surviving Corporation”)) being held by a person (or group of persons
acting in concert) who is not an Affiliate of the Company or any member of the
Sponsor Group; or (iii) a merger, recapitalization or other sale (or combined
sales within the 12-month period ending on the date of the most recent sale) by
the Company, any member of the Sponsor Group or their Affiliates of the common
stock of the

 

5



--------------------------------------------------------------------------------

Company, after which the Sponsor Group owns less than 20% of the common stock
of, and has the ability to appoint less than a majority of the directors to the
Board of Directors (“the Board”) of, the Company (or any Surviving Corporation)
and at least one person (or group of persons acting in concert) has acquired 30%
or more of such common stock; and with respect to any of the events described in
clauses (i) through (ii) above, such event results in any person (or group of
persons acting in concert) gaining control of more seats on the Board than the
Sponsor Group.

Notwithstanding any provision of this Policy to the contrary, for purposes of
this Section, the term “Affiliate” shall have the meaning ascribed to it under
applicable provisions of Section 409A of the Code and, for purposes of clause
(i) shall include any such entity for whom the Eligible Executive is performing
services at the time of the Change in Control event, an entity that is liable
for the payment of the benefits hereunder, or an entity that is a majority
shareholder of the foregoing entities. The determination of whether a Change in
Control has occurred under this Policy shall be made by EFH in accordance with
the provisions of Code Section 409A and the regulations promulgated thereunder.”

7. Section 10, entitled “Termination of Employment”, is hereby added to read as
follows:

“10. Termination of Employment. Except to the extent otherwise provided in
Section 9, no benefits will be paid until the Eligible Executive has experienced
a termination of employment. For purposes of this Policy, an Eligible Executive
shall be treated as having experienced a termination of employment on the date
on which the Surviving Company and the Eligible Executive reasonably anticipate
that no further services will be performed by the Eligible Executive for the
Surviving Company or any person with whom the Surviving Company would be
considered a single employer under Treasury Regulations §1.409A-1(h)(3).”

8. Section 11, entitled “Compliance with Tax Laws”, is hereby added to read as
follows:

“11. Compliance with Tax Laws. Notwithstanding any provision in this Policy to
the contrary, if any portion of this Policy does not constitute a separation pay
plan exempt from the requirements of Code Section 409A and an ambiguity exists
with respect to any benefit under this Policy that constitutes a deferral of
compensation under a nonqualified deferred compensation plan, as such term is
described under Section 409A of the Code, the Company shall interpret the Policy
in such manner as it, in its sole and absolute discretion, deems necessary to
comply with the requirements of Section 409A of the Code and applicable guidance
published in the Internal Revenue Bulletin.”

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising an Amendment to the Energy Future Holdings Corp. Executive
Change in Control Policy, Energy Future Holdings Corp. has caused these presents
to be duly executed in its name and on its behalf this 20th day of December,
2010.

 

By:  

/s/    RICHARD LANDY

  Richard Landy   Executive Vice President, Human Resources

 

7